United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 02-1461
                               ________________

Wesley A. Michaelson,                   *
                                        *
            Appellant,                  *
                                        *      Appeal from the United States
      v.                                *      District Court for the
                                        *      Northern District of Iowa.
Waitt Broadcasting, Inc., doing         *
business as KMEG TV; Gold               *      [UNPUBLISHED]
Circle Entertainment,                   *
                                        *
            Appellees.                  *

                               ________________

                               Submitted: October 10, 2002
                                   Filed: February 3, 2003
                               ________________

Before HANSEN, Chief Judge, MAGILL and BYE, Circuit Judges.
                           ________________

PER CURIAM.

      Wesley Michaelson appeals the district court's1 adverse grant of summary
judgment in this reverse gender discrimination action. After conducting de novo
review, see Duffy v. Wolle, 123 F.3d 1026, 1033 (8th Cir. 1997), cert. denied, 523
U.S. 1137 (1998), we can add nothing to the thorough and well-reasoned opinion of

      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
the district court. Accordingly, we affirm the judgment of the district court for the
reasons stated therein. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS , EIGHTH CIRCUIT.




                                         2